Exhibit 10.1

 

AMENDMENT NO. 2 (this “Amendment”) dated as of November 15, 2005, to the CREDIT
AGREEMENT dated as of August 20, 2004, as amended as of March 17, 2005 (the
“Credit Agreement”), among US ONCOLOGY HOLDINGS, INC., a Delaware corporation
(“Holdings”), US ONCOLOGY, INC., a Delaware corporation (the “Borrower”), the
LENDERS party thereto, JPMORGAN CHASE BANK, N.A., as Administrative Agent and
Collateral Agent, WACHOVIA BANK, NATIONAL ASSOCIATION, as Syndication Agent, and
CITICORP NORTH AMERICA, INC., as Documentation Agent.

 

A. Pursuant to the Credit Agreement, the Lenders and the Issuing Banks have
extended credit to the Borrower, and have agreed to extend credit to the
Borrower, in each case pursuant to the terms and subject to the conditions set
forth therein.

 

B. The Borrower has requested that the Lenders agree to amend Section 1.01 of
the Credit Agreement to modify the definition of “Applicable Rate” pursuant to
the terms and conditions set forth herein.

 

C. The undersigned Lenders are willing so to amend the Credit Agreement pursuant
to the terms and subject to the conditions set forth herein.

 

D. Capitalized terms used but not defined herein have the meanings assigned to
them in the Credit Agreement, as amended hereby.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, and subject to the conditions set forth herein, the parties
hereto hereby agree as follows:

 

SECTION 1. Amendment to Section 1.01. Section 1.01 of the Credit Agreement is
hereby amended as follows:

 

(a) by inserting the following definition in the appropriate alphabetical order
to read as follows:

 

“Amendment No. 2 Effective Date” means the date on which Amendment No. 2 to this
Agreement shall have become effective following the due satisfaction of the
conditions specified in Section 5 thereof.

 

(b) by deleting the columns relating to the Tranche B Term Loans in the pricing
and fee table contained in the definition of “Applicable Rate”.

 

(c) by inserting immediately following the pricing and fee table contained in
the definition of “Applicable Rate” the table set forth below:



--------------------------------------------------------------------------------

Leverage Ratio:

--------------------------------------------------------------------------------

   Tranche B
Term Loan
ABR Spread


--------------------------------------------------------------------------------

    Tranche B
Term Loan
Eurodollar
Spread


--------------------------------------------------------------------------------

 

Greater than or equal to 3.50 to 1.00

   1.25 %   2.25 %

Less than 3.50 to 1.00

   1.00 %   2.00 %

 

SECTION 2. Amendment to Section 2.11. Section 2.11 of the Credit Agreement is
hereby amended by inserting the following text at the end thereof:

 

(g) All voluntary prepayments of the Tranche B Term Loans effected on or prior
to the first anniversary of the Amendment No. 2 Effective Date with the proceeds
of a substantially concurrent issuance or incurrence of new term loans under
this Agreement, as amended, amended and restated, supplemented, waived or
otherwise modified from time to time (excluding a refinancing of all the
facilities outstanding under this Agreement in connection with another
transaction not permitted by this Agreement (as determined prior to giving
effect to any amendment or waiver of this Agreement being adopted in connection
with such transaction)), shall be accompanied by a prepayment fee equal to 1.00%
of the aggregate amount of such prepayments if the Applicable Rate (or similar
interest rate spread) applicable to such new term loans, under any pricing
category applicable to such new term loans, is or would be less than the
Applicable Rate under the corresponding pricing category applicable to the
Tranche B Term Loans, or if the pricing categories applicable to the new term
loans are otherwise more favorable to the Borrower than those contained in the
definition of “Applicable Rate” on the Amendment No. 2 Effective Date. For the
avoidance of doubt, in connection with any transaction in respect of which a fee
is paid pursuant to Section 9.02A, no fee shall be required to be paid pursuant
to this Section 2.11(g) in respect of such transaction.

 

SECTION 3. Amendment to Article IX. Article IX of the Credit Agreement is hereby
amended by inserting the following text as a new Section 9.02A to the Credit
Agreement:

 

SECTION 9.02A. Amendment Fees. In the event that this Agreement is amended at
any time on or prior to the date that is one year after the Amendment No. 2
Effective Date (excluding for the avoidance of doubt any amendment to this
Agreement that becomes effective on the Amendment No. 2 Effective Date) and such
amendment to this Agreement reduces the Applicable Rate under any pricing
category applicable to the Tranche B Term Loans, or amends or adds any pricing
categories applicable to the Tranche B Term Loans in a manner favorable to the
Borrower, the Borrower agrees to pay to the Administrative Agent for the

 

2



--------------------------------------------------------------------------------

account of each Tranche B Lender (whether or not such Tranche B Lender consents
to such amendment) a fee in an amount equal to 1.00% of such Lender’s Tranche B
Term Loans outstanding on the effective date of such amendment. Notwithstanding
Section 9.02 hereof, this Section 9.02A shall not be waived, amended or modified
without the written consent of each Tranche B Term Loan Lender adversely
affected thereby. For the avoidance of doubt, in connection with any transaction
in respect of which a fee is paid pursuant to Section 2.11(g), no fee shall be
required to be paid pursuant to this Section 9.02A in respect of such
transaction.

 

SECTION 4. Representations and Warranties. The Borrower represents and warrants
to the Administrative Agent and to each of the Lenders that:

 

(a) This Amendment has been duly authorized, executed and delivered by Holdings
and the Borrower and constitutes a legal, valid and binding obligation of
Holdings and the Borrower, enforceable against Holdings and the Borrower in
accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws affecting creditors’ rights generally
and subject to general principles of equity, regardless of whether considered in
a proceeding in equity or at law.

 

(b) The representations and warranties of each Loan Party set forth in the Loan
Documents are true and correct in all material respects (except to the extent
any such representation or warranty is qualified by “materially,” “Material
Adverse Effect” or a similar term, in which case such representation and
warranty shall be true and correct in all respects) on and as of the Amendment
No. 2 Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties were true and correct (or true and correct in all material respects,
as the case may be) as of such earlier date).

 

(c) Immediately after giving effect to this Amendment, no Default shall have
occurred and be continuing.

 

SECTION 5. Conditions to Effectiveness. This Amendment shall become effective as
of the date first above written when (a) the Administrative Agent shall have
received (i) in the case of Holdings and the Borrower, counterparts of this
Amendment bearing the signatures of Holdings and the Borrower and (ii) in the
case of the Lenders, either (x) counterparts of this Amendment that, when taken
together, bear the signatures of all Tranche B Lenders or (y) (A) counterparts
of this Amendment that, when taken together, bear the signatures of Tranche B
Lenders holding, in aggregate, not less than 75% in interest of the outstanding
Tranche B Term Loans and (B) evidence satisfactory to the Administrative Agent
that all interests, rights and obligations under the Credit Agreement of each
Non-Consenting Lender shall have been assigned pursuant to Section 9.02(b) of
the Credit Agreement and (b) all fees and, to the extent invoiced prior to the
date hereof, expenses required to be paid or reimbursed by the Borrower under or
in connection with this Amendment or the Credit Agreement shall have been paid
or reimbursed, as applicable.

 

3



--------------------------------------------------------------------------------

SECTION 6. Credit Agreement. Except as expressly set forth herein, this
Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect the rights and remedies of the Lenders, the
Agents, the Issuing Bank, Holdings, the Borrower or any other Loan Party under
the Credit Agreement or any other Loan Document, and shall not alter, modify,
amend or in any way affect any of the terms, conditions, obligations, covenants
or agreements contained in the Credit Agreement or any other Loan Document, all
of which are ratified and affirmed in all respects and shall continue in full
force and effect. Nothing herein shall be deemed to entitle Holdings or the
Borrower to any future consent to, or waiver, amendment, modification or other
change of, any of the terms, conditions, obligations, covenants or agreements
contained in the Credit Agreement or any other Loan Document in similar or
different circumstances. After the Amendment No. 2 Effective Date, any reference
to the Credit Agreement shall mean the Credit Agreement as modified hereby,
provided that any reference in the Credit Agreement to the date of the Credit
Agreement, as modified hereby, shall in all instances remain as of August 20,
2004, and references in the Credit Agreement to “the date hereof” and “the date
of this Agreement,” and phrases of similar import, shall in all instances be and
continue to refer to August 20, 2004, and not the date of this Amendment. This
Amendment shall constitute a “Loan Document” for all purposes of the Credit
Agreement and the other Loan Documents.

 

SECTION 7. Applicable Law; Waiver of Jury Trial. (A) THIS AMENDMENT SHALL BE
CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.

 

(B) EACH PARTY HERETO AGREES AS SET FORTH IN SECTION 9.10 OF THE CREDIT
AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 

SECTION 8. Counterparts. This Amendment may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Amendment by telecopy or other electronic transmission shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

SECTION 9. Expenses. The Borrower agrees to reimburse the Administrative Agent,
the Syndication Agent and the Documentation Agent for their reasonable
out-of-pocket expenses in connection with this Amendment, including the
reasonable fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent.

 

SECTION 10. Headings. The Section headings used herein are for convenience of
reference only, are not part of this Amendment and shall not affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

SECTION 11. Severability. Any provision of this Amendment held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be

 

4



--------------------------------------------------------------------------------

ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction. The
parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions, the economic effect
of which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
written above.

 

   

US ONCOLOGY HOLDINGS, INC.

           

by

                   

Name:

               

Title:

   

US ONCOLOGY, INC.,

           

by

                   

Name:

               

Title:



--------------------------------------------------------------------------------

       

JPMORGAN CHASE BANK, N.A.,

       

individually and as Administrative Agent,

           

by

                   

Name:

               

Title:

 

 

 

 



--------------------------------------------------------------------------------

SIGNATURE PAGE TO AMENDMENT NO. 2 DATED AS OF NOVEMBER [    ], 2005 TO THE
CREDIT AGREEMENT DATED AS OF AUGUST 20, 2004, AS AMENDED AS OF MARCH 17, 2005,
AMONG US ONCOLOGY HOLDINGS, INC., US ONCOLOGY, INC., THE LENDERS PARTY THERETO,
JPMORGAN CHASE BANK, N.A., AS ADMINISTRATIVE AGENT, WACHOVIA BANK, NATIONAL
ASSOCIATION, AS SYNDICATION AGENT, AND CITICORP NORTH AMERICA, INC., AS
DOCUMENTATION AGENT.

 

To Approve the Amendment:

 

Institution:

               

        by

                   

Name:

               

Title:

           